DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the appeal brief filed on 12/23/20, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.  A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing at the end of the office action.



Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
A restriction requirement between product and process claims has not been made at this time because the method claims do not include any substantive method steps distinguishing them from the product claims.  If substantive method limitations are added at a later date, restriction by original presentation may become necessary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 7-8, 11, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5 of U.S. Patent 9,605,144 in view of Devine (GB 2 412 915). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fully encompasses that of patent 9,605,144.  Regarding the sodium or calcium content, Devine discloses a molded article comprising a resin composition of PEEK having trace amounts as claimed of impurities of Na and Ca (pg. 19, lines 18-34; all claims).  Regarding the sodium or calcium content, the ranges overlap and therefore considered obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie’s resin composition to include small trace amounts of Na and Ca, since Devine discloses that having such a low concentration of impurities is extremely advantageous for molded article applications (pg. 25, lines 15-32).

Claims 1 and 3-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent 10,113,041 in view of Devine (GB 2 412 915). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fully encompasses that of patent ‘041.  Regarding the sodium or calcium content, Devine discloses a molded article comprising a resin composition of PEEK having trace amounts as claimed of impurities of Na and Ca (pg. 19, lines 18-34; all claims).  Regarding the sodium or calcium content, the ranges overlap and therefore considered obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie’s resin composition to include small trace amounts 

Claims 1, 4, 7-8, 11, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent 10,611,909, in view of Devine (GB 2 412 915). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims fully encompasses that of patent ‘909.  Regarding the sodium or calcium content, Devine discloses a molded article comprising a resin composition of PEEK having trace amounts as claimed of impurities of Na and Ca (pg. 19, lines 18-34; all claims).  Regarding the sodium or calcium content, the ranges overlap and therefore considered obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie’s resin composition to include small trace amounts of Na and Ca, since Devine discloses that having such a low concentration of impurities is extremely advantageous for molded article applications (pg. 25, lines 15-32).

Claims 1 and 3-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent 10,964,444 in view of  Devine (GB 2 412 915). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims fully encompasses that of patent ‘444.  Regarding the sodium or calcium content, Devine discloses a molded article comprising a resin 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie’s resin composition to include small trace amounts of Na and Ca, since Devine discloses that having such a low concentration of impurities is extremely advantageous for molded article applications (pg. 25, lines 15-32).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent 10,294,362, in view of  Devine (GB 2 412 915). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims fully encompasses that of patent ‘362.  Regarding the sodium or calcium content, Devine discloses a molded article comprising a resin composition of PEEK having trace amounts as claimed of impurities of Na and Ca (pg. 19, lines 18-34; all claims).  Regarding the sodium or calcium content, the ranges overlap and therefore considered obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie’s resin composition to include small trace amounts of Na and Ca, since Devine discloses that having such a low concentration of impurities is extremely advantageous for molded article applications (pg. 25, lines 15-32).

Claims 1 and 3-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 14/361,788, wherein Notice of Allowance was sent on 3/10/21 in view of Devine (GB 2 412 915). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims fully encompasses that of application ‘788. Regarding the sodium or calcium content, Devine discloses a molded article comprising a resin composition of PEEK having trace amounts as claimed of impurities of Na and Ca (pg. 19, lines 18-34, and all claims).  Regarding the sodium or calcium content, the ranges overlap and therefore considered obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie’s resin composition to include small trace amounts of Na and Ca, since Devine discloses that having such a low concentration of impurities is extremely advantageous for molded article applications (pg. 25, lines 15-32).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xie et al. (US 2013/0109810) in view of Devine (GB 2 412 915).
Regarding claims 1, 3, and 12, Xie discloses a resin composition and a method of making thereof [0051] comprising an aromatic polyether ketone resin (I), and a fluororesin being a copolymer of tetrafluoroethylene and perfluoroethylenic unsaturated compound with the formula as claimed (Abstract).  However, Xie fails to explicitly disclose that the resin composition comprises trace amounts of sodium and/or calcium with the contents as claimed.
Devine discloses a molded article comprising a resin composition of PEEK and fluororesin (pg. 6, lines 10-24) having trace amounts as claimed of impurities of Na and Ca (Na: less than 25 ppm (pg. 19, lines 18-33, all claims) and Ca: 0.004 – 20 ppm (Examples 1-11, Tables 1-4)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie’s resin composition to include small trace amounts of Na and Ca, since Devine discloses that having such a low concentration of impurities is extremely advantageous for molded article applications (pg. 25, lines 15-32).

 Regarding claim 4, Xie discloses the mass ratio as claimed (claim 1).
Regarding claim 6, Xie discloses the melting point range as claimed [0038].
Regarding claim 7, Xie discloses tha the aromatic polyether ketone resin (I) is PEEK [0028].
Regarding claims 8, 10, and 13, Xie discloses a molded article, which corresponds to the claimed “pellet” [0059].
Regarding claim 9, Xie discloses a lubricant [0048].  Regarding the limitation “after the molding”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Regarding claims 11 and 14, Xie discloses an electric wire which is covered with the resin composition [0059].




Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xie et al. (US 2013/0109810) in view of Devine (GB 2 412 915) and as evidenced by Liu et al. (US 2005/0137671).
Regarding claim 5, although Xie discloses the melt viscosity of the aromatic polyether ketone resin, PEEK, of 0.05-.50 kNsm-2 at 1000 sec-2 and 400°C [0029], Xie fails to explicitly disclose melt viscosity ratio (I):(II) of 0.01-5.0 as presently claimed.  Furthermore, Xie discloses a specific PEEK, 450G, used in the examples.  Liu discloses that PEEK 450G has a melt viscosity ranges from about 0.38-0.50 KNs/m2 [0073].  
Xie fails to explicitly disclose the melt viscosity of the fluororesin.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a melt viscosity of the fluororesin of 0.2-4.0 kNsm-2 at 60 sec-1 and 390°C, thereby obtaining a ratio (I):(II) as claimed..  The motivation would have been obvious to explore the ranges of the fluororesin having a melt viscosity of 0.2-4.0 kNsm-2 through, weight ratios of I and II, and melt flow rate of fluororesin (II) in the course of routine engineering optimization/experimentation to successfully achieve the presently claimed melt viscosity ratio.  It is known in the art that the melt viscosity ratio is a result effective ratio and would thus be obvious to experiment or optimize.  Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in claim 1 is considered to be within the level of ordinary skill in the art.
It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xie et al. (US 2013/0109810) in view of Devine (GB 2 412 915) as evidenced by Liu et al. (US 2005/0137671) and as evidenced by Roura (US 4,001,351).
Regarding claim 5, although Xie discloses the melt viscosity of the aromatic polyether ketone resin, PEEK, of 0.05-.50 kNsm-2 at 1000 sec-2 and 400°C [0029], Xie fails to explicitly disclose melt viscosity ratio (I):(II) of 0.01-5.0 as presently claimed.  Furthermore, Xie discloses a specific PEEK, 450G, used in the examples.  Liu discloses that PEEK 450G has a melt viscosity ranges from about 0.38-0.50 KNs/m2 [0073]. 
Xie discloses a specific PEEK having a melt viscosity of 0.38-0.50 KNs/m2 [0073] (in view of Liu) as set forth above and an embodiment where the fluororesin is a  Tetrafluoroethylene/hexafluoropropylene copolymer” (page 4, paragraph [0075]).
Xie does not disclose, however, a melt viscosity of the fluororesin which yields a melt viscosity ratio of PEEK:fluororesin as recited in the instant claims.
As evidenced by Roura, “melt viscosity is a very influential variable in determining the amount of foaming” (col. 4, lines 32-34) in “melt-processible blends of copolymers of tetrafluoroethylene and hexafluoropropylene” (col. 1, lines 11-12).
Since the instant specification is silent to unexpected results, the specific value of melt viscosity is not considered to confer patentability to the claims. As the foaming of the TFE/HFP copolymer is a variable that can be modified, among others, by adjusting the value of melt viscosity, the precise amount would have been considered a result effective variable by one .

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xie et al. (US 2013/0109810) in view of Devine (GB 2 412 915) as evidenced by Liu et al. (US 2005/0137671), in view of Baker et al. (US 5,789,508) as evidence by The Engineering ToolBox.    
Regarding claim 5, although Xie discloses the melt viscosity of the aromatic polyether ketone resin, PEEK, of 0.05-.50 kNsm-2 at 1000 sec-2 and 400°C [0029], Xie fails to explicitly disclose melt viscosity ratio (I):(II) of 0.01-5.0 as presently claimed.  Furthermore, Xie discloses a specific PEEK, 450G, used in the examples.  Liu discloses that PEEK 450G has a melt viscosity ranges from about 0.38-0.50 KNs/m2 [0073]. 
Xie discloses a specific PEEK having a melt viscosity of 0.38-0.50 KNs/m2 [0073] (in view of Liu) as set forth above and an embodiment where the fluororesin is a Tetrafluoroethylene/hexafluoropropylene copolymer” (page 4, paragraph [0075]).
Xie does not disclose, however, a melt viscosity of the fluororesin which yields a melt viscosity ratio of PEEK:fluororesin as recited in the instant claims.

Baker cures the deficiency in Xie by teaching a copolymer of TFE where a “comonomer added will be effective to incorporate sufficient comonomer into the TFE copolymer to make it melt fabricable, which amount will depend on the reactivity of the comonomer relative to TFE and the amount of incorporation necessary to impart melt-fabricability to the copolymer, this too depending on the particular comonomer used. Generally, the amount of comonomer incorporated into the TFE copolymer will be at least 0.5 mol % and may be as high as 15 mol % and higher, depending on the comonomer. The goal of melt fabricability is demonstrable by the copolymer being processible by one or more melt-processing techniques such as extrusion, injection molding, compression molding and the like” (col. 3, lines 32-44).
Baker teaches that “[t]ypically, the TFE copolymer will have a melt viscosity in the range of 10.sup.2 to 10.sup.6 Pa.s” (col. 3, lines 44-45).
Baker teaches that “a variety of perfluorinated monomers other than TFE can be used to achieve melt-fabricable TFE copolymer, and this variety can be used in the process of the present invention. Examples of copolymerizable perfluorinated monomers include perfluoroolefin such as hexafluoropropylene (HFP), or perfluoro(alkyl vinyl ether), commonly called PAVE, wherein the alkyl group contains 1 to 8 carbon atoms, preferably 2 or 3 carbon atoms. More than one comonomer may be incorporated into the TFE copolymer” (col. 3, lines 48-55).
Baker teaches that "The preferred raw dispersion particle size (RDPS) of the TFE copolymer is 0.15 to 0.35 micrometers” (col. 3, lines 62-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a TFE copolymer having a melt viscosity of 102 to 106 Pa*s as taught by Baker, for the copolymer in Xie. One having ordinary skill in the art would 
Additionally, the selection of a copolymer as taught by Baker would allow the particle size of the copolymer to be between 0.15 to 0.35 micrometers, which is advantageous as it was an object of Xie to achieve a fluororesin "having an average dispersed particle size of 3.0 .mu.m or smaller" (Xie, page, paragraph [0019]).
Further, a TFE copolymer having a melt viscosity of 102 to 106 Pa*s as taught by Baker is one of a limited number of copolymers of TFE and HFP or PAVE, so its selection would have had a reasonable expectation of success.
As evidenced by Engineering Toolbox, “1 Pa s = 1 N s/m2” (page 1), which means that the melt viscosity in kN s/m2 may be calculated: 102 to 106 Pa*s = 102 to 106 N s/m2, or 100 to 1,000,000 N s/m2. (100 to 1,000,000 N s/m2)/100 = 0.1 to 1,000 kN s/m2.
Therefore the melt viscosity ratio of PEEK:TFE copolymer is (overlapping PEEK claimed ranges: 0.1 to 1,000 kN s/m2. This yields a range that would completely encompasses the instantly claimed range.

Xie in view of Baker and the claims differ in that Xie in view of Baker does not teach the exact same melt viscosity ratio of polyether ketone resin to fluororesin as recited in the instant claims.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the weight ratio .

Response to Arguments
Applicant’s arguments with respect to the sodium content have been fully considered and are persuasive.  In the final rejection, dated 7/8/20, the examiner cited that Devine discloses “trace amounts as claimed of impurities of Na and Ca (Na: at least 10 ppm…) (pg. 29, lines 18-33)” in page 8 (emphasis added).  However, a typographical error was made and should be read as “trace amounts as claimed of impurities of Na and Ca (Na: less than 25 ppm…) (pg. 19, lines 18-33).  Devine’s disclosure of the trace amounts of Na is exemplified in claims 1-2, wherein this range does not equate to the difference between the level of Na in said polymeric material before contact with solvent formulation compared to the level after purification.  
The Office action following a reopening of prosecution has been made final since all new grounds of rejection were necessitated by amendment dated 4/15/20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Linda Chau
/L.N.C/Examiner, Art Unit 1785                                                                                                                                                                                                        

/Holly Rickman/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        





A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785